
	
		II
		111th CONGRESS
		1st Session
		S. 1517
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2009
			Ms. Murkowski (for
			 herself and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To enhance domestic energy security by increasing
		  production from fossil-based resources in the outer Continental Shelf in an
		  economically and environmentally responsible manner.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Energy Security Act of
			 2009.
		2.
			 Moratorium of oil and gas leasing in certain areas of the Gulf of
			 Mexico
			(a)MoratoriumSection
			 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note;
			 Public Law 109–432) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				generalExcept as provided in subsection (d), effective during
				the period beginning on the date of enactment of this Act and ending on June
				30, 2022, the Secretary shall not offer for leasing, preleasing, or any related
				activity in the Eastern Planning Area that is within 45 miles of the coastline
				of the State of Florida.
						; and
				
				(2)by adding at the
			 end the following:
					
						(d)Exceptions
							(1)DefinitionsIn
				this paragraph:
								(A)Destin dome
				areaThe term Destin Dome Area means the area in
				the Central and Eastern Planning Areas of the outer Continental Shelf
				identified as Destin Dome (NH16–08) in the document entitled
				MMS Gulf of Mexico Region Planning Areas and Active Leases and
				dated May 14, 2009.
								(B)Pensacola
				areaThe term Pensacola Area means the area in the
				Central and Eastern Planning Areas of the outer Continental Shelf identified as
				Pensacola (NH16–05) in the document entitled MMS Gulf of
				Mexico Region Planning Areas and Active Leases and dated May 14,
				2009.
								(2)Authorized
				areasThe Secretary may offer for leasing any area in the Destin
				Dome Area or the Pensacola Area.
							.
				
				(b)National
			 defense areaSection 12(d) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1341(d)) is amended—
				(1)by striking
			 The United States and inserting the following:
					
						(1)In
				generalThe United States
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)ReviewAnnually,
				the Secretary of Defense shall—
							(A)review the areas
				of the outer Continental Shelf that have been designated as restricted from
				exploration and operation to determine whether the areas should remain under
				restriction; and
							(B)based on the
				review under subparagraph (A), make recommendations to the
				President.
							.
				(c)Leasing of
			 moratorium areas
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary may offer for leasing under the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), any areas made available for leasing as a
			 result of the amendments made by subsection (a).
				(2)AdministrationNotwithstanding
			 the omission of any areas made available for leasing under paragraph (1) from
			 the applicable 5-year plan developed by the Secretary pursuant to section 18 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the Secretary may, as
			 soon as practicable after the date of enactment of this Act, amend the
			 applicable plan to include the areas.
				(d)Disposition of
			 qualified outer Continental Shelf revenues from moratorium areas
				(1)DefinitionsIn
			 this subsection:
					(A)Gulf producing
			 StateThe term Gulf producing State means each of
			 the States of Alabama, Florida, Louisiana, Mississippi, and Texas.
					(B)Qualified outer
			 Continental Shelf revenuesThe term qualified outer
			 Continental Shelf revenues means all rentals, royalties, bonus bids, and
			 other sums due and payable to the United States from leases entered into on or
			 after the date of enactment of this Act for any areas made available as a
			 result of the amendments made by subsection (a).
					(2)DispositionNotwithstanding
			 section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) and subject
			 to the other provisions of his subsection, for each fiscal year, the Secretary
			 of the Treasury shall deposit 37.5 percent of qualified outer Continental Shelf
			 revenues in a special account in the Treasury from which the Secretary shall
			 disburse 100 percent to Gulf producing States in accordance with paragraph
			 (3).
				(3)AllocationEffective
			 for fiscal year 2010 and each subsequent fiscal year, the amount made available
			 under paragraph (2) shall be allocated to each Gulf producing State in amounts
			 (based on a formula established by the Secretary by regulation) that are
			 inversely proportional to the respective distances between the point on the
			 coastline of each Gulf producing State that is closest to the geographic center
			 of the applicable leased tract and the geographic center of the leased
			 tract.
				(4)Conforming
			 amendmentSection 105(f)(2) of the Gulf of Mexico Energy Security
			 Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking
			 from any area and inserting “from—
					
						(A)any area in the
				Central and Eastern Planning Areas of the outer Continental Shelf identified as
				2022 Moratoria Area in the document entitled P.L.
				109–432 and dated December 20, 2006; and
						(B)any
				area
						.
				(e)Conforming
			 AmendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
			3.Revenue sharing
			 from outer Continental Shelf areas in certain coastal StatesSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
			
				(i)Revenue sharing
				from outer Continental Shelf areas in certain coastal States
					(1)DefinitionsIn
				this subsection through subsection (j):
						(A)Coastal
				political subdivisionThe term coastal political
				subdivision of a coastal State means a county-equivalent subdivision of
				a coastal State all or part of which—
							(i)lies within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453); and
							(ii)the closest
				point of which is not more than 300 statute miles from the geographic center of
				any leased tract.
							(B)Coastal
				StateThe term coastal State means a State with a
				coastal seaward boundary within 300 statute miles distance of the geographic
				center of a leased tract in an Outer Continental Shelf planning area
				that—
							(i)as of January 1,
				2000, had no oil or natural gas production; and
							(ii)is not a Gulf
				producing State (as defined in section 102 of the Gulf of Mexico Energy
				Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)).
							(C)DistanceThe
				terms distance and distances mean minimum great
				circle distance and distances, respectively.
						(D)Leased
				tractThe term leased tract means a tract leased
				under this Act for the purpose of drilling for, developing, and producing oil
				or natural gas resources.
						(E)Outer
				Continental Shelf areaThe term outer Continental Shelf
				area means—
							(i)any area
				withdrawn from disposition by leasing by the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, from 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998;
				or
							(ii)any area of the
				outer Continental Shelf as to which Congress has denied the use of appropriated
				funds or other means for preleasing, leasing, or related activities.
							(F)Southeastern
				StateThe term Southeastern State means each of the
				States of Georgia, North Carolina, South Carolina, and Virginia.
						(2)Post leasing
				revenuesIf the Governor or the Legislature of a coastal State
				requests the Secretary to allow leasing in an outer Continental Shelf area and
				the Secretary allows the leasing, in addition to any bonus bids, the coastal
				State shall, without further appropriation or action, receive, from leasing of
				the area, 37.5 percent of—
						(A)any lease rental
				payments;
						(B)any lease royalty
				payments;
						(C)any royalty
				proceeds from a sale of royalties taken in kind by the Secretary; and
						(D)any other
				revenues from a bidding system under section 8.
						(3)Allocation
				among coastal political subdivisions of States
						(A)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each coastal State, as determined under this subsection, directly to certain
				coastal political subdivisions of the coastal State.
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				a coastal State, the Secretary shall pay the coastal political subdivisions
				within 300 miles of the geographic center of the leased tract based on the
				relative distance of such coastal political subdivisions from the leased tract
				in accordance with this subparagraph.
							(ii)DistancesFor
				each coastal political subdivision described in clause (i), the Secretary shall
				determine the distance between the point on the coastal political subdivision
				coastline closest to the geographic center of the leased tract and the
				geographic center of the tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified Outer Continental Shelf
				revenues derived from the leased tract among coastal political subdivisions
				described in clause (i) in amounts that are inversely proportional to the
				applicable distances determined under clause (ii).
							(4)Conservation
				royaltyAfter making distributions under paragraphs (1) and (2)
				and section 31, the Secretary shall, without further appropriation or action,
				distribute a conservation royalty equal to 12.5 percent of Federal royalty
				revenues derived from an area leased under this section from all areas leased
				under this section for any year, into the land and water conservation fund
				established under section 2 of the Land and
				Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5) to provide
				financial assistance to States under section 6 of that Act (16 U.S.C.
				460l–8).
					(5)Deficit
				reduction
						(A)In
				generalAfter making distributions in accordance with paragraphs
				(1) and (2) and in accordance with section 31, the Secretary shall, without
				further appropriation or action, distribute an amount equal to 50 percent of
				Federal royalty revenues derived from all areas leased under this section for
				any year, into direct Federal deficit reduction.
						(B)Budgetary
				treatmentAny amounts distributed into direct Federal deficit
				reduction under this paragraph shall not be included for purposes determining
				budget levels under section 201 of S. Con. Res. 21 (110th
				Congress).
						.
		4.Revenue sharing
			 from areas in Alaska Adjacent zoneSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) (as amended by section 3) is amended by adding at
			 the end the following:
			
				(j)Revenue Sharing
				From Areas in Alaska Adjacent Zone
					(1)In
				generalExcept as provided in paragraph (2), effective beginning
				on the date that is 5 years after the date of enactment of this subsection,
				revenues from production that derives from an area in the Alaska Adjacent Zone
				shall be distributed in the same proportion and for the same uses as provided
				in subsection (i).
					(2)Allocation
				among Regional Corporations
						(A)In
				generalThe Secretary shall pay 33 percent of any allocable share
				of the State of Alaska, as determined under this section, directly to certain
				Regional Corporations established under section 7(a) of the Alaska Native
				Claims Settlement Act (43 U.S.C. 1606(a)).
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State of Alaska, the Secretary shall pay the Regional Corporations, after
				determining those Native villages within the region of the Regional Corporation
				which are within 300 miles of the geographic center of the leased tract based
				on the relative distance of such villages from the leased tract, in accordance
				with this paragraph.
							(ii)DistancesFor
				each such village, the Secretary shall determine the distance between the point
				in the village closest to the geographic center of the leased tract and the
				geographic center of the tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified Outer Continental Shelf
				revenues derived from the leased tract among the qualifying Regional
				Corporations in amounts that are inversely proportional to the distances of all
				of the Native villages within each qualifying region.
							(iv)RevenuesAll
				revenues received by each Regional Corporation shall be—
								(I)treated by the
				Regional Corporation as revenue subject to the distribution requirements of
				section 7(i)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1606(i)(1)(A)); and
								(II)divided annually
				by the Regional Corporation among all 12 Regional Corporations in accordance
				with section 7(i) of that Act.
								(v)Further
				distributionA Regional Corporation receiving revenues under
				clause (iv)(II) shall further distribute 50 percent of the revenues received in
				accordance with section 7(j) of the Alaska Native Claims Settlement Act (43
				U.S.C.
				1606(j).
							.
		5.Production of
			 oil from certain arctic offshore leasesSection 5 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1334) is amended by adding at the end the
			 following:
			
				(k)Oil
				transportation in arctic watersThe Secretary shall—
					(1)require that oil
				produced from Federal leases in Arctic waters in the Chukchi Sea planning area,
				Beaufort Sea planning area, or Hope Basin planning area be transported by
				pipeline to onshore facilities; and
					(2)provide for, and
				issue appropriate permits for, the transportation of oil from Federal leases in
				Arctic waters in preproduction phases (including exploration) by means other
				than
				pipeline.
					.
		6.Authorization of
			 activities and exports involving hydrocarbon resources
			(a)DefinitionIn
			 this section, the term United States person means—
				(1)any United States
			 citizen or alien lawfully admitted for permanent residence in the United
			 States; and
				(2)any person other
			 than an individual, if 1 or more individuals described in paragraph (1) own or
			 control at least 51 percent of the securities or other equity interest in the
			 person.
				(b)AuthorizationNotwithstanding
			 any other provision of law (including a regulation), United States persons
			 (including agents and affiliates of those United States persons) may—
				(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of any foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States; and
				(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources described in paragraph (1).
				7.Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activitiesSection 910 of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209) is
			 amended by adding at the end the following:
			
				(c)General License
				Authority for Travel-Related Expenditures by Persons Engaging in Hydrocarbon
				Exploration and Extraction Activities
					(1)In
				generalThe Secretary of the Treasury shall authorize under a
				general license the travel-related transactions listed in section 515.560(c) of
				title 31, Code of Federal Regulations, for travel to, from, or within Cuba in
				connection with exploration for and the extraction of hydrocarbon resources in
				any part of a foreign maritime Exclusive Economic Zone that is contiguous to
				the United States' Exclusive Economic Zone.
					(2)Persons
				authorizedPersons authorized to travel to Cuba under this
				section include full-time employees, executives, agents, and consultants of oil
				and gas producers, distributors, and
				shippers.
					.
		
